          Case 1:20-cv-08787-PAE Document 27 Filed 12/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    SOLAR PROJECTCO 6, LLC,

                                        Plaintiff,                         20 Civ. 8787 (PAE)
                        -v-
                                                                                 ORDER
    SPARK ENERGY, LLC,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

        On December 14, 2020, Solar Projectco 6, LLC (“Solar”) filed a motion to dismiss Spark

Energy, LLC’s (“Spark”) counterclaim under Rule 12 of the Federal Rules of Civil Procedure.

Dkt. 20. Under Rule 15(a)(1)(B), Spark has 21 days after the service of a motion under Rule

12(b) to amend once as a matter of course.

        In recognition of the coming holidays, the Court will extend this deadline. Accordingly,

it is hereby ORDERED that Spark shall file any amended counterclaim by January 19, 2021. No

further opportunities to amend will ordinarily be granted. If Spark does amend, by February 2,

2021, Solar shall: (1) file an answer; (2) file a new motion to dismiss; or (3) submit a letter to the

Court stating that it relies on the previously filed motion to dismiss.1

        It is further ORDERED that if no amended complaint is filed, Spark shall serve any

opposition to the motion to dismiss by January 19, 2021. Solar’s reply, if any, shall be served by

February 2, 2021. At the time any reply is served, the moving party shall supply the Court with a




1
 If Solar files a new motion to dismiss or relies on its previous motion, Spark’ opposition will be
due 14 days thereafter, and Solar’s reply, if any, will be due seven days after that.
             Case 1:20-cv-08787-PAE Document 27 Filed 12/23/20 Page 2 of 2




courtesy copy of all motion papers by attaching them as PDF files to a single email addressed to

EngelmayerNYSDChambers@nysd.uscourts.gov.

           At the initial pretrial conference held yesterday, Solar stated it may file a motion for

judgment on the pleadings, directed to Spark’s theory that it contractually permitted to apply an

“offset” to the sums it otherwise was obligated to pay Solar. Accordingly, it is hereby

ORDERED that Solar shall serve any motion for judgment on the pleadings by January 19, 2021.

If Solar does so, by February 2, 2021, Spark shall serve its response, and Solar’s reply, if any,

shall be served by February 9, 2021. The Court has chosen these days to be synchronous with

the schedule governing Spark’s motion to dismiss Solar’s counterclaim. The Court similarly

requests that the moving party email the Court a courtesy copy of these submissions upon the

filing of a reply.

           Finally, at the initial pretrial conference, the Court stayed discovery pending resolution of

these motions, having determined, inter alia, that this course was most cost-efficient for the

parties.

           SO ORDERED.


                                                               PaJA.�
                                                          __________________________________
                                                                PAUL A. ENGELMAYER
                                                                United States District Judge
Dated: December 23, 2020
       New York, New York




                                                     2
